Examiner’s Comments
Instant office action is in response to communication filed 2/11/2022.
Applicants Amendments/Arguments towards previously filed 35 U.S.C. 101/112 has been considered and is persuasive therefore the previously filed 35 U.S.C. 101/112 has been withdrawn.
Acknowledgment to the amended claims has been noted. The amendment has been entered and reviewed. No new matter has been introduced.  Claims 1-8 are allowed

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The primary reasons for allowance of the claims are applicant’s arguments and the inclusion of the limitation, inter alia, “creating a new public key of the first node, selecting at least two different second nodes from among the second nodes, requesting, from each selected second node, information regarding an old public key of each selected second node and a new public key of each selected second node, preparing a draft transaction contract in which an old public key of the first node and each old public key obtained from each selected second node are described as transmission sources, and the new public key of the first node and each new public key obtained from each selected second node are described as transmission destinations, requesting each selected second node to sign in a place corresponding to each selected second node of the draft transaction contract, executing a signature in a place corresponding to the first node of the draft transaction contract, and registering the draft transaction contract in which all signatures are completed as a transaction contract in the database; wherein an order of the new public keys as the transmission destinations is randomly determined; and wherein operations by the processor requesting each selected second node to sign and the operation by the processor executing a signature are ordered randomly so that an order of the nodes that sign the draft transaction contract is random.” that is in all claims which is not found in the prior art references previously relied upon or any new references found.

The closest art of record Van Dusen teaches “The invention provides a system and method for providing ttx-based categorization services and a categorized commonplace of shared information. Currency of the contents is improved by a process called conjuring/concretizing wherein users' thoughts are rapidly infused into the Map. As a new idea is sought, a goal is created for a search. After the goal idea is found, a ttx is concretized and categorized. The needs met by such a Map are prior art searching, competitive environmental scanning, competitive analysis study repository management and reuse, innovation gap analysis indication, novelty checking, technology value prediction, investment area indication and planning, and product technology comparison and feature planning.” but does not teach the indicated subject matter above.
Another art of record Duffield et al. (Art in IDS dated 11/5/2019) teaches “A cryptocurrency based on Bitcoin, the work of Satoshi Nakamoto, with various improvements such as network. Included are other improvements such as PrivateSend, for increasing fungibility, and instant send, which authority.” but also does not teach the indicated subject matter above.
Another art of record Noether et al. (Art in IDS dated 11/5/2019) teaches “This article introduces a method of hiding transaction amounts in the strongly decentralized anonymous cryptocurrency Monero. Similar to Bitcoin, Monero is a cryptocurrency which is distributed through a proof-of-work “mining” process having no central party or trusted setup. The original Monero protocol was based on CryptoNote, which uses ring signatures and one-time keys to hide the destination and origin of transactions. Recently the technique of using a commitment scheme to hide the amount of a transaction has been discussed and implemented by Bitcoin Core developer Gregory Maxwell. In this article, a new type of ring signature, A Multilayered Linkable Spontaneous Anonymous Group signature is described which allows one to include a Pedersen Commitment in a ring signature. This construction results in a digital currency with hidden amounts, origins and destinations of transactions with reasonable efficiency and verifiable, trustless coin generation. The author would like to note that early drafts of this were publicized in the Monero Community and on the #bitcoin-wizards IRC channel. Blockchain hashed drafts are available showing that this work was started in Summer 2015, and completed in early October 2015.7 An eprint is also available at http: //eprint.iacr.org/2015/1098.” but also does not teach the indicated subject matter above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” In event of any post-allowance papers (e.g. IDS, 312 amendment, petition, etc.), Applicant is exhorted to mail papers to the Production Control branch in Publications or faxed to post-allowance papers correspondence branch at (703) 308-5864 to expedite issuing process or call PUB's Customer Service if any questions at (703) 305-8497.

Other Art of Record
Wu teaches “A communications management system comprising an input for receiving a communications classification; a database of skill weights with respect to the communications classification; a database of agent skill scores; and a processor, for computing, with respect to the received communication classification, an optimum agent selection, the processor directly controlling a routing of the information representing the received call.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIMON P KANAAN whose telephone number is (571)270-3906.  The examiner can normally be reached on M-F (7AM-4PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on (571) 272-4006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SIMON P KANAAN/Primary Examiner, Art Unit 2492